UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


NEWPORT NEWS SHIPBUILDING AND         
DRY DOCK COMPANY,
                        Petitioner,
                v.
DENNIS ROWSEY; DIRECTOR,                          No. 01-1995
OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
                     Respondents.
                                      
               On Petition for Review of an Order
                 of the Benefits Review Board.
                        (BRB No. 00-628)

                     Submitted: January 18, 2002

                     Decided: February 12, 2002

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

James M. Mesnard, SEYFARTH SHAW, Washington, D.C., for Peti-
tioner. Paul A. Weykamp, Baltimore, Maryland, for Respondents.
2              NEWPORT NEWS SHIPBUILDING v. ROWSEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Newport News Shipbuilding and Dry Dock Co. ("Newport News")
seeks judicial review of a July 23, 2001 Benefits Review Board
("Board") order dismissing Dennis W. Rowsey’s appeal of an admin-
istrative law judge (ALJ) decision and remanding the case to the
Office of the District Director for reconstruction of the record. We
dismiss.

   Rowsey filed a claim for workers’ compensation benefits under the
Longshore and Harbor Workers’ Compensation Act (LHWCA), 33
U.S.C.A. §§ 901-950 (West 2001), alleging he sustained work-related
injuries while employed by Newport News. Following a formal hear-
ing, the ALJ denied benefits. Rowsey timely appealed to the Board
on March 15, 2000. On July 23, 2001, the Board, noting the official
record had not been forwarded to its office and that it could not con-
sider the merits of Rowsey’s appeal without the record, dismissed the
appeal and remanded it to the Office of the District Director for
reconstruction of the record.

   Newport News filed a petition for judicial review of the July 23,
2001 order, arguing the ALJ’s decision was automatically affirmed on
March 15, 2001 pursuant to the Omnibus Consolidated Rescissions
and Appropriations Act of 1996, Pub. L. No. 104-134, 110 Stat. 1321
("1996 Appropriations Act").* Newport News seeks an order vacating

   *The 1996 Appropriations Act expired at the end of fiscal year 1996.
The Consolidated Appropriations Act for Fiscal Year 2001, Pub. L. No.
106-554, 114 Stat. 2763 (2000) ("2001 Appropriations Act"), covers the
time period in which the Board issued its July 23, 2001 order. The 2001
Appropriations Act contains a similar provision to the 1996 Act and
requires the Board to render a decision within one year of the date an
appeal is filed; otherwise, the appeal is considered automatically
affirmed on the one-year anniversary of the filing of the appeal.
               NEWPORT NEWS SHIPBUILDING v. ROWSEY                  3
the July 23, 2001 Board order. Rowsey argues the July 23, 2001 order
should not be vacated because the Board has not decided the merits
of his appeal of the ALJ decision. The Director of the Office of Work-
ers’ Compensation Programs ("Director") has filed a motion to dis-
miss Newport News’ petition. The Director argues Newport News is
not an aggrieved party under the LHWCA.

   The LHWCA provides that "[a]ny person adversely affected or
aggrieved by a final order of the Board may obtain a review of that
order in the United States court of appeals . . . ." 33 U.S.C.A.
§ 921(c). To be an aggrieved person within the meaning of § 921(c),
the party must have "suffered an injury in fact, economic or other-
wise." Director, Office of Workers’ Compensation Programs v. New-
port News Shipbuilding & Dry Dock Co., 8 F.3d 175, 180 (4th Cir.
1993), aff’d, 514 U.S. 122 (1995). Because the ALJ denied Rowsey’s
claim for workers’ compensation benefits and Newport News has not
been required to pay benefits, Newport News has made no showing
that it has suffered an injury in fact. Because Newport News is not
adversely affected or aggrieved within the meaning of the LHWCA,
we decline to review the July 23, 2001 Board order. Accordingly, we
grant the Director’s motion to dismiss and dismiss Newport News’
petition. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         DISMISSED